     Case: 1:19-cv-00203 Document #: 15 Filed: 03/08/19 Page 1 of 4 PageID #:39




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

STEVE McCARTHY,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 1:19-cv-00203
                                                      )
CAPITAL ONE BANK (USA), N.A.,                         )
                                                      )
               Defendant.                             )

      NOTICE OF ERRATA AND CORRECTION TO PLAINTIFF’S NOTICE OF
                            SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff Steve McCarthy hereby provides notice of errata

and correction as follows:

       On March 8, 2019 Plaintiff filed his “Notice of Errata,” (Doc. No. 14) and unbeknownst

to Plaintiff’s counsel, when the Notice was filed, a Notice from a different case was inadvertently

filed. A corrected version of the Notice of Settlement for this matter is attached hereto as Exhibit

A.

DATED: March 8, 2019                        RESPECTFULLY SUBMITTED,

                                      By: /s/ Adam T. Hill
                                           Adam T. Hill
                                           Attorney for Plaintiff
                                           Krohn & Moss, Ltd.
                                           10 N. Dearborn St
                                           Suite 301
                                           Chicago, IL 60602
                                           Tel: (312) 578-9428 ext 242
                                           Fax: (866) 861-1390
                                           Email: ahill@consumerlawcenter.com




                                      NOTICE OF ERRATA                                             1
     Case: 1:19-cv-00203 Document #: 15 Filed: 03/08/19 Page 2 of 4 PageID #:40




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019, I electronically filed the foregoing Notice of Errata

with the Clerk of the Court by using the CM/ECF System. A copy of said Notice was submitted

to all parties by way of the Court’s CM/ECF System.




                                            By:      /s/ Adam T. Hill
                                                     Adam T. Hill
                                                     Attorney for Plaintiff




                                     NOTICE OF ERRATA                                              2
Case: 1:19-cv-00203 Document #: 15 Filed: 03/08/19 Page 3 of 4 PageID #:41




                           EXHIBIT A




                           NOTICE OF ERRATA                                  3
     Case: 1:19-cv-00203 Document #: 15 Filed: 03/08/19 Page 4 of 4 PageID #:42




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

STEVE McCARTHY,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
       v.                                             )      No. 1:19-cv-00203
                                                      )
CAPITAL ONE BANK (USA), N.A.,                         )
                                                      )
                Defendant.                            )

                                   NOTICE OF SETTLEMENT

       NOW COMES Plaintiff, STEVE McCARTHY (“Plaintiff”), by and through the

undersigned counsel, and hereby informs the Court that a settlement of the present matter has

been reached and all parties to the present matter are currently in the process of executing the

aforementioned settlement agreement, which Plaintiff anticipates will be completed within the

next 60 days.

       Plaintiff therefore requests that this Honorable Court vacate all dates currently set on

calendar for the present matter.



DATED: March 8, 2019                        RESPECTFULLY SUBMITTED,

                                      By: /s/ Adam T. Hill
                                           Adam T. Hill
                                           Attorney for Plaintiff
                                           Krohn & Moss, Ltd.
                                           10 N. Dearborn St
                                           Suite 301
                                           Chicago, IL 60602
                                           Tel: (312) 578-9428 ext 242
                                           Fax: (866) 861-1390
                                           Email: ahill@consumerlawcenter.com




                                    NOTICE OF SETTLEMENT                                           1
